263 S.W.3d 779 (2008)
Daniel MILLER, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 89970.
Missouri Court of Appeals, Eastern District, Division Five.
September 16, 2008.
Kristina Starke, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen, Richard Starnes, Jefferson City, MO, for respondent.
Before NANNETTE A. BAKER, C.J, LAWRENCE E. MOONEY J, and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Appellant Daniel Miller appeals from the judgment of the Circuit Court of the City of St. Louis, the Honorable John F. Garvey presiding. Miller was convicted by a jury of statutory rape in the first degree and child molestation. Miller was sentenced to concurrent sentences of thirty and fifteen years for the crimes. Miller then appealed his conviction claiming insufficient evidence, his conviction was affirmed. State v. Miller, 171 S.W.3d 115 (Mo.App.E.D.2005). Miller filed a timely motion for post conviction relief under Missouri Supreme Court Rule 29.15, which the motion court denied.
Miller first claims that the motion court erred in denying his Rule 29.15 post-conviction motion claim that the trial court violated his rights to appear and defend, due process, and a fair trial because his trial was commenced in his absence. Second, Miller claims that the motion court erred in denying his Rule 29.15 post-conviction motion claim of ineffective appellate counsel because his counsel failed to raise a claim on direct appeal challenging the trial court's commencement of his trial in his absence. Finally, Miller claims that the motion court erred in denying his Rule 29.15 post-conviction motion claim of ineffective *780 trial counsel for failing to secure his presence at trial and giving bad advice regarding the necessity of his appearance at trial.
We have reviewed the briefs and the record on appeal, and no error of law appears. Thus, a written opinion would have no precedential value. The judgment is affirmed pursuant to. Rule 84.16(b).
AFFIRMED.